878 F.2d 1443
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.MIRAFI, INC., Plaintiff-Appellant,v.Jerry C. MURPHY, Onsite Systems, Inc. and Tim SwangerCompany, Defendants-Appellees.
No. 89-1235.
United States Court of Appeals, Federal Circuit.
March 3, 1989.

Before ARCHER, Circuit Judge.

ORDER

1
Jerry C. Murphy and Onsite Systems, Inc.  (Murphy) move to dismiss the appeal of Mirafi, Inc.  Mirafi has filed a response by letter.


2
On December 14, 1988, the United States District Court for the Western District of North Carolina issued a "Memorandum of Decision" wherein it stated, inter alia:


3
Defendants are directed to prepare and submit proposed findings of fact, conclusions of law and a judgment consistent with this order no later than January 27, 1989.


4
Murphy states that it has filed its proposed findings, conclusions, and judgment, and that Mirafi has requested and been granted the right to submit proposed counter findings, conclusions, and judgment.


5
It is clear from the language of the district court's order and the conduct of the parties that the December 14 order is not final or appealable.


6
Accordingly,

IT IS ORDERED THAT:

7
(1) Murphy's motion to dismiss is granted.


8
(2) If Mirafi notices an appeal after final judgment, no additional filing fee shall be required.